—Order, Supreme Court, Bronx County (Barry Salman, J.), entered July 10, 2002, which denied defendants’ motion for summary judgment dismissing the complaint for lack of a serious injury within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
An issue of fact as to whether plaintiff sustained a serious injury as a result of the accident is raised by the affirmation of her treating physician quantifying limitations of motion revealed upon examination, correlating plaintiff’s complaints of pain to disc herniations and spasm revealed in X-ray and MRI studies, and opining that such injuries were caused by the accident and are progressive and permanent (Toure v Avis Rent A Car Sys., 98 NY2d 345, 350; see Newcomb v Leslie, 300 AD2d 92). Concur — Tom, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.